Citation Nr: 1116275	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-135 04A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a depressive disorder, not otherwise specified with anxiety disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from June 1982 to July 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.

The appellant has filed a notice of disagreement concerning the issue noted on the front page of this action.  The notice of disagreement was submitted in April 2010. The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a statement of the case with respect to this issue, and the remand action below addresses this item.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the appellant has expressed disagreement with the Board's denial of entitlement to an increased evaluation for a depressive disorder, not otherwise specified with anxiety disorder, currently rated as 30 percent disabling.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, in January 2007, the appellant named, via the submission of a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Florida Department of Veterans Affairs as his accredited representative.  Two years later, in September 2009, the appellant changed his representation to AMVETS.  As noted above, in October 2009, the VAMC issued a decision with respect to an issue involving reimbursement of medical expenses.  Although the claims folders at the VAMC and the RO contained two VA Forms 21-22, Appointment of Veterans Service Organization as Claimant's Representative, a copy of the decision was not sent to either representative.  

Following the appellant's submission of a notice of disagreement, the VAMC prepared a Statement of the Case (SOC) on the medical reimbursement issue.  A copy of the SOC was sent to the Florida Department of Veterans Affairs in December 2009 but was not sent to AMVETS.  After the appellant submitted his VA Form 9, Appeal to Board of Veterans' Appeals, the claim was then forwarded to the Board for review.  It is noted that when the claim was forwarded to the Board, the appellant was notified of that action but the appellant's accredited representative was not informed.  The Board then sent a letter to the appellant in February 2010 informing him that his claim had been docketed; a copy of the letter was sent to the Florida Department of Veterans Affairs.  A copy of the letter was not sent to AMVETS.  

A review of the claims folder indicated that neither the Florida Department of Veterans Affairs nor AMVETS submitted a VA Form 646.  Moreover, AMVETS did not submit an Informal Brief for the Board of Veterans Appeals. 

After the claim was received at the Board, the Board sought to obtain clarification from AMVETS as to whether it was representing the appellant in this or any other matter.  In response to the Board's inquiry, AMVETS forwarded a memorandum, dated April 11, 2001, in which it stated that AMVETS had no knowledge of the appellant's appointment action and it was not accepting representation of the appellant on any issue that might currently be before the Board or on any issue that might be forthcoming to the Board.  A copy of that memorandum is contained in the VAMC "claims" file and the RO "claims" file.  Hence, the appellant is left unrepresented.

It is clear from a reading of the appellant's various files that it is his intention to have representation before the VA.  Pursuant to regulation, the appellant has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2010).  In order to comply with due process of law, the appellant's representative must be provided the opportunity to review the record and offer written argument on the appellant's behalf.  See generally 38 C.F.R. § 20.600 (2010).  

In light of the appellant's desire to have and maintain representation, this matter is also remanded to the AMC and the AMC should provide the appellant with the appropriate forms for appointing a representative.  Any appointed representative should be given an opportunity to review the appellant's file and to submit argument in support of the appellant's claim.  To do otherwise would be extremely prejudicial to the appellant and would deprive any representative who may be chosen of the opportunity to provide argument in support of the appellant's claim.

Therefore, the case is REMANDED to the AMC for the following development:

1.  The AMC should send the appellant the appropriate forms for appointing representation.  The appellant should be provided a reasonable period of time to respond.  If the appellant submits a VA Form 21-22 in favor of a recognized service organization, the appointed organization should be provided with a copy of the original decision along with any subsequent information on this issue.  Copies of all correspondence should be included in the claims folder for review.

2.  The AMC should then issue a statement of the case as to the issue of entitlement to an increased evaluation for a depressive disorder, not otherwise specified with anxiety disorder, currently rated as 30 percent disabling.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC should allow the appellant and his newly appointed accredited representative the requisite period of time for a response.  If the appellant properly perfects his appeal with respect to this issue, and after the accredited representative submits a properly executed VA Form 646, Statement of Accredited Representative in Appealed Case, prior to returning the claim to the Board.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

